Citation Nr: 0409753	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  03-01 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a timely notice of disagreement has been filed with regard 
to notice of effective date of January 21, 1997 for the grant of 
service connection.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran had active military service from April 1973 to 
December 1993.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied the 
benefit sought on appeal.


FINDINGS OF FACT

1.  On August 19, 1997, the RO issued notice of a August 7, 1997 
rating action, wherein the RO granted service connection for 
headaches and assigned a 10 percent disability rating effective 
January 21, 1997 and granted service connection for an umbilical 
hernia, a hiatal hernia, coronary artery disease, cholecystectomy, 
hemorrhoids, and a right little finger fracture and assigned a 10 
percent disability rating effective January 21, 1997.

2.  The veteran submitted a timely Notice of Disagreement with 
regard to the rating level of the disabilities granted service 
connection.  The RO issued a Statement of the Case in October 1997 
and the RO received a substantive appeal in January 1998.

3.  In July 2000, the veteran filed a Notice of Disagreement with 
the August 1997 rating decision with regard to the effective date 
of January 21, 1997 for the grant of service connection.

4.  With regard to an earlier effective date, the RO did not 
receive a Notice of Disagreement from the veteran or his 
authorized representative within one year of the August 19, 1997, 
letter of notification.



CONCLUSION OF LAW

A Notice of Disagreement concerning an earlier effective date for 
the grant of service connection with respect to an August 1997 
decision by the RO was not timely filed; the Board does not have 
jurisdiction to address the November 2001 denial.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.301, 20.302, 
20.305 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal to the Board consists of a timely filed Notice of 
Disagreement (NOD) in writing and, after a Statement of the Case 
has been furnished, a timely filed substantive appeal.  38 C.F.R. 
§§ 20.200, 20.201 (2002).  A NOD is a written communication filed 
with the agency of original jurisdiction (AOJ) that, among other 
things, expresses dissatisfaction or disagreement with an 
adjudicative determination.  38 C.F.R. § 20.201.  A NOD may be 
filed by the claimant, his fiduciary, or such accredited 
representative, attorney, or authorized agent as he may select.  
38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.301(a).

To be considered timely, a NOD must be filed within one year from 
the date that the AOJ mails to the claimant notice of the 
determination in question.  38 U.S.C.A. § 7105(b), (c); 38 C.F.R. 
§ 20.302(a).  The filing of a timely NOD "is a prerequisite to the 
Board's proper exercise of jurisdiction over a claim."  Rowell v. 
Principi, 4 Vet. App. 9, 17 (1993); see also Mason v. Brown, 8 
Vet. App. 44, 54 (1995).  The date of mailing the letter of 
notification of the determination will be presumed to be the same 
as the date of that letter for purposes of determining whether an 
appeal has been timely filed.  See 38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(a).  In computing the time limit for the filing of 
a NOD, the first day of the specified period is excluded and the 
last day included.  38 C.F.R. § 20.305(b).  Where the time limit 
would expire on a Saturday, Sunday, or a legal holiday, the next 
succeeding workday is included in the computation.  See 38 C.F.R. 
§§ 20.305, 20.306.

A NOD postmarked prior to the expiration of the applicable time 
limit will be accepted as having been timely filed.  38 C.F.R. § 
20.305(a).  In the event that the postmark is not of record, VA 
regulations provide that the postmark date will be presumed to be 
five days prior to the date of receipt of the document by VA.  Id.  
In calculating the five-day period, Saturdays, Sundays, and legal 
holidays are excluded.  Id.

Applying the foregoing law and regulations to the facts of the 
present case, the Board finds that a timely NOD was received with 
regard to the RO's August 1997 decision in respect to the 
veteran's disagreement of the ratings assigned to the 
disabilities.  However, this NOD did not disagree with the 
effective dates of the assignment of the ratings.  This NOD was 
not received until December 2001.  At his July 2003 Central Office 
hearing, the veteran claimed that between August 1997 and August 
1998 he filed some paperwork through his representative concerning 
his disagreement with the effective date for service connection.

The Board notes that, during the time in question, there is no 
evidence of record that the notice of the August 1997 rating 
decision was misdirected and not sent to the veteran's last-known 
address of record or to the service organization appointed to 
represent the veteran since the veteran filed a NOD as to the 
ratings assigned to his disabilities.  Given that the notice of 
the August 7,1997 decision was mailed on August 19, 1997, the 
veteran or his representative had until August 19, 1998 (the end 
of the one-year period that began on the day the RO mailed the 
August 19, 1997 notice) to file a NOD concerning his disagreement 
as to the effective dates.  See 38 C.F.R. § 20.305.  Nevertheless, 
the record shows that the earliest communication that may be 
construed as demonstrating an expressed dissatisfaction or 
disagreement with the August 1997 notice concerning effective 
dates of service connection is a NOD from the veteran, dated in 
December 2001.  Applying the provisions of 38 C.F.R. § 20.305, 
that NOD, completed more than one year after the RO's issuance of 
its notice of decision was not timely.  Consequently, it is found 
that the appeal regarding timeliness of filing must be denied.  
The Board therefore may not take jurisdiction of the question 
addressed in the November 2001 decision.

In so finding, the Board has considered the applicability of the 
Veterans Claims Assistance Act of 2000 (VCAA), which was enacted.  
Pub. L. No. 106-475, 114 State. 2096 (2000); see 38 U.S.C.A. §§ 
5103, 5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA codifies VA's duty 
to assist, and essentially states that VA will make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim.  38 U.S.C.A. § 5103A.  Implementing 
regulations for the VCAA were subsequently enacted, which were 
also made effective November 9, 2000, for the most part.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).

It should be pointed out that, in this case, it is a 
jurisdictional question decided by the Board.  Given the posture 
of the case before the Board, and in light of the actions taken by 
the RO, it is concluded that the provisions of the VCAA that may 
be found applicable to the jurisdictional issue on appeal have 
been satisfied.  The veteran was given notice of what was required 
to initiate an appeal in a timely manner.  He was also informed 
that he needed to show that a timely NOD had in fact been filed.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was also provided with another opportunity to testify at a BVA 
Central Office hearing and to present testimony.  In November 
2002, the RO reviewed this evidence, adjudicated the claim, and 
sent the claimant a statement of the case

It is evident that the RO has not considered this matter in light 
of the changes effected by the VCAA.  That notwithstanding, the 
question herein presented, that of timeliness of filing of a NOD, 
is by definition a legal one, and one governed not by the facts 
presented but by the controlling laws and regulations.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  As noted above, 
the record establishes that the veteran had knowledge of the laws 
and regulations governing the timeliness of appeal issues, and in 
the November 2001 RO letter the veteran was informed that he had 
one year from the date of notification of the decision, August 19, 
1998 to file his notice of disagreement.  Thus, there is found to 
be no possibility of prejudice to the veteran were the Board to 
proceed to address the timeliness of the appeal question in an 
effort to ascertain whether the Board has jurisdiction.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Similarly, all evidence 
needed to adjudicate the matters herein addressed has been 
obtained, and no prejudice to the veteran would therefore result, 
despite the fact that the RO has not been afforded the opportunity 
to consider whether any additional notification or development 
actions are required under the VCAA.

Under these circumstances, it must be concluded that the appellant 
failed to timely perfect an appeal as to the denial of service 
connection for porphyria cutanea tarda for accrued benefits 
purposes.  As such, the Board does not have jurisdiction to review 
that claim, and, pursuant to the Board's authority under 38 
U.S.C.A.§ 7105(d)(3), the claim must be dismissed.


ORDER

A NOD with respect to an August 1997 concerning an earlier 
effective date for the grant of service connection was not timely 
filed; the appeal is denied.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



